

115 HR 600 RS: Digital Global Access Policy Act of 2017
U.S. House of Representatives
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 624115th CONGRESS2d SessionH. R. 600IN THE SENATE OF THE UNITED STATESJanuary 30, 2017Received; read twice and referred to the Committee on Foreign RelationsOctober 5, 2018Reported by Mr. Corker, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo promote Internet access in developing countries and update foreign policy toward the Internet,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Digital Global Access Policy Act of 2017 or the Digital GAP Act. 2.PurposeThe purpose of this Act is to—
 (1)encourage the efforts of developing countries to improve mobile and fixed access to the Internet in order to catalyze innovation, spur economic growth and job creation, improve health, education, and financial services, reduce poverty and gender inequality, mitigate disasters, promote democracy and good governance, and strengthen cybersecurity;
 (2)promote build once policies and approaches and the multi-stakeholder approach to Internet governance; and
 (3)ensure the effective use of United States foreign assistance resources toward this end. 3.FindingsCongress finds the following:
 (1)The number of Internet users worldwide has more than tripled from 1 billion to 3.2 billion since 2005, yet the growth rate of Internet access is slowing. An estimated 4.2 billion people, or 60 percent of the world’s population, remain offline, an estimated 75 percent of the offline population lives in just 20 countries, and rural, female, elderly, illiterate, and low-income populations are being left behind.
 (2)Studies suggest that women across the developing world are disproportionately affected by a digital gap, and that bringing an additional 600 million women online would contribute $13 billion to $18 billion to annual GDP across 144 developing countries.
 (3)Internet access in developing countries is most often hampered by a lack of infrastructure and a poor regulatory environment for investment.
 (4)Build once policies and approaches, which seek to coordinate public and private sector investments in roads and other critical infrastructure, can minimize the number and scale of excavation and construction activities when installing telecommunications infrastructure in rights-of-way, thereby reducing installation costs for high-speed Internet networks and serving as a development best practice.
 4.Statement of policyCongress declares that it is the policy of the United States to consult, partner, and coordinate with the governments of foreign countries, international organizations, regional economic communities, businesses, civil society, and other stakeholders in a concerted effort to close the digital gap by promoting—
 (1)first-time Internet access to mobile or broadband Internet for at least 1.5 billion people in developing countries by 2020 in both urban and rural areas;
 (2)Internet deployment and related coordination, capacity building, and build once policies and approaches in developing countries, including actions to encourage—
 (A)standardization of build once policies and approaches for the inclusion of broadband conduit in rights-of-way projects that are funded, co-funded, or partially financed by the United States or any international organization that includes the United States as a member, in consultation with telecommunications providers, unless a cost-benefit analysis determines that the cost of such approach outweighs the benefits;
 (B)adoption and integration of build once policies and approaches into the development and investment strategies of national and local government agencies of developing countries and donor governments and organizations that will enhance coordination with the private sector for road building, pipe laying, and other major infrastructure projects; and
 (C)provision of increased financial support by international organizations, including through grants, loans, and technical assistance, to expand information and communications access and Internet connectivity;
 (3)policy changes that encourage first-time affordable access to the Internet in developing countries, including actions to encourage—
 (A)integration of universal and gender-equitable Internet access goals, to be informed by the collection of related gender disaggregated data, and Internet tools into national development plans and United States Government country-level development strategies;
 (B)reforms of competition laws and spectrum allocation processes that may impede the ability of companies to provide Internet services; and
 (C)efforts to improve procurement processes to help attract and incentivize investment in Internet infrastructure;
 (4)the removal of tax and regulatory barriers to Internet access; (5)the use of the Internet to increase economic growth and trade, including—
 (A)policies and strategies to remove restrictions to e-commerce, cross-border information flows, and competitive marketplaces; and
 (B)entrepreneurship and distance learning enabled by access to technology; (6)use of the Internet to bolster democracy, government accountability, transparency, and human rights, including through the establishments of policies, initiatives, and investments that—
 (A)support the development of national Internet plans that are consistent with United States human rights goals, including freedom of expression, religion, assembly, and association;
 (B)expand online access to government information and services to enhance government accountability and service delivery, including for areas in which government may have limited presence;
 (C)advance the principles of responsible Internet governance, including commitments to maintain open and equitable access; and
 (D)support programs, research, and technologies that safeguard human rights and fundamental freedoms online, and enable political organizing and activism, free speech, and religious expression that are in compliance with international human rights standards;
 (7)Internet access and inclusion into Internet policymaking for women, people with disabilities, minorities, low-income and marginalized groups, and underserved populations;
 (8)cybersecurity and data protection, including international use of the National Institute of Standards and Technology (NIST) Framework for Improving Critical Infrastructure Cybersecurity, that are industry-led and globally recognized cybersecurity standards and best practices; and
 (9)inter-agency coordination and cooperation across all executive branch agencies regarding the construction and promotion of Internet initiatives as a greater part of United States foreign policy.
 5.Leveraging international supportIn pursuing the policy described in section 4, the President should direct United States representatives to appropriate international bodies to use the influence of the United States, consistent with the broad development goals of the United States, to advocate that each such body—
 (1)commit to increase efforts and coordination to promote affordable and gender-equitable Internet access, in partnership with stakeholders and consistent with host countries’ absorptive capacity;
 (2)integrate affordable and gender-equitable Internet access data into existing economic and business assessments, evaluations, and indexes such as the Millennium Challenge Corporation constraints analysis, the Doing Business Report, International Monetary Fund Article IV assessments and country reports, the Open Data Barometer, and the Affordability Drivers Index;
 (3)standardize inclusion of broadband conduit as part of highway or comparable construction projects in developing countries, in consultation with telecommunications providers, unless such inclusion would create an undue burden, is not necessary based on the availability of existing broadband infrastructure, or a cost-benefit analysis determines that the cost outweighs the benefits;
 (4)provide technical assistance to the regulatory authorities in developing countries to remove unnecessary barriers to investment in otherwise commercially viable projects and strengthen weak regulations or develop new regulations to support market growth and development;
 (5)utilize clear, accountable, and metric-based targets, including targets with gender-disaggregated data, to measure the effectiveness of efforts to promote Internet access; and
 (6)promote and protect human rights online, such as the freedoms of expression, religion, assembly, and association, through resolutions, public statements, projects, and initiatives, and advocate that other member states of such bodies are held accountable when major violations are uncovered.
			6.Department of State organization
 (a)Sense of CongressIt is the sense of Congress that the Secretary of State should seek to enhance the efficiency and effectiveness of United States foreign assistance efforts to carry out the policies and objectives established by this Act, including by redesignating an existing Assistant Secretary position in the Department of State to be the Assistant Secretary for Cyberspace to lead the Department’s diplomatic cyberspace policy generally, including for cybersecurity, Internet access, Internet freedom, and to promote an open, secure, and reliable information and communications technology infrastructure.
 (b)ActivitiesIn recognition of the added value of technical knowledge and expertise in the policymaking and diplomatic channels, the Secretary of State shall—
 (1)update existing training programs relevant to policy discussions; (2)promote the recruitment of candidates with technical expertise into the Civil Service and the Foreign Service; and
 (3)work to improve inter-agency coordination and cooperation on cybersecurity and Internet initiatives.
 (c)OffsetTo offset any costs incurred by the Department of State to carry out the designation of an Assistant Secretary for Cyberspace in accordance with subsection (a), the Secretary of State shall eliminate such positions within the Department of State, unless otherwise authorized or required by law, as the Secretary determines to be necessary to fully offset such costs.
 (d)Rule of constructionThe redesignation of the Assistant Secretary position in the Department of State described in subsection (a) may not be construed as increasing the number of Assistant Secretary positions at the Department above the current level of 24 as authorized in section 1(c)(1) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)(1)).
 7.USAIDIt is the sense of Congress that the Administrator of the United States Agency for International Development should—
 (1)integrate efforts to expand Internet access, develop appropriate technologies, and enhance digital literacy into the education, development, and economic growth programs of the agency, where appropriate;
 (2)expand the utilization of information and communications technologies in humanitarian aid and disaster relief responses and United States operations involving stabilization and security to improve donor coordination, reduce duplication and waste, capture and share lessons learned, and augment disaster preparedness and risk mitigation strategies; and
 (3)establish and promote guidelines for the protection of personal information of individuals served by humanitarian, disaster, and development programs implemented directly through the United States Government, through contracts funded by the United States Government, and by international organizations.
 8.Peace CorpsSection 3 of the Peace Corps Act (22 U.S.C. 2502) is amended by— (1)redesignating subsection (h) as subsection (e); and
 (2)adding at the end the following new subsections:  (f)It is the sense of Congress that access to technology can transform agriculture, community economic development, education, environment, health, and youth development which are the sectors in which Peace Corps currently develops positions for Volunteers.
 (g)In giving attention to the programs, projects, training, and other activities referred to in subsection (f), the Peace Corps should develop positions for Volunteers that are focused on leveraging technology for development, education, and social and economic mobility..
 9.Partnership frameworkNot later than 180 days after the date of the enactment of this Act, the President shall transmit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate plans to promote partnerships by United States development agencies, including the United States Agency for International Development and the Millennium Challenge Corporation, and international agencies funded by the United States Government with the private sector and other stakeholders to expand affordable and gender equitable access to the Internet in developing countries, including the following elements:
 (1)Methods for stakeholders to partner with such agencies in order to provide Internet access or Internet infrastructure in developing countries.
 (2)Methods of outreach to stakeholders to explore partnership opportunities for expanding Internet access or Internet infrastructure, including coordination with the private sector, when financing roads and telecommunications infrastructure.
 (3)Methods for early consultation with stakeholders concerning projects in telecommunications and road construction to provide Internet access or Internet infrastructure.
 10.Reporting requirement on implementation effortsNot later than 180 days after the date of the enactment of this Act, the President shall transmit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on efforts to implement the policies specified in this Act and a discussion of the plans and existing efforts by the United States Government in developing countries to accomplish the following:
 (1)Developing a technical and regulatory road map for promoting Internet access in developing countries and a path to implementing such road map.
 (2)Identifying the regulatory barriers that may unduly impede Internet access, including regulation of wireline broadband deployment or the infrastructure to augment wireless broadband deployment.
 (3)Strengthening and supporting development of regulations that incentivize market growth and sector development.
 (4)Encouraging further public and private investment in Internet infrastructure, including broadband networks and services.
 (5)Increasing gender-equitable Internet access and otherwise encourage or support Internet deployment, competition, and adoption.
 (6)Improving the affordability of Internet access. (7)Promoting technology and cybersecurity capacity building efforts and consult technical experts for advice regarding options to accelerate the advancement of Internet deployment, adoption, and usage.
 (8)Promoting Internet freedom globally and include civil society and the private sector in the formulation of policies, projects, and advocacy efforts to protect human rights online.
 (9)Promoting and strengthening the multi-stakeholder model of Internet governance and actively participate in multi-stakeholder international fora, such as the Internet Governance Forum.
 (10)Advancing a strategy to promote— (A)global cybersecurity policy consistent with the National Institute of Standards and Technology (NIST) Framework for Improving Critical Infrastructure Cybersecurity;
 (B)global Internet freedom principles, such as the freedoms of expression, religion, assembly, and association, while combating efforts to impose restrictions on such freedoms; and
 (C)improved inter-agency coordination and cooperation on cybersecurity and Internet initiatives. 11.DefinitionsIn this Act:
 (1)BroadbandThe term broadband means an Internet Protocol-based transmission service that enables users to send and receive voice, video, data, graphics, or a combination thereof.
 (2)Broadband conduitThe term broadband conduit means a conduit for fiber optic cables that support broadband or wireless facilities for broadband service.
 (3)Build once policies and approachesThe term build once policies and approaches means policies or practices that minimize the number and scale of excavation and construction activities when installing telecommunications infrastructure in rights-of-way.
 (4)CyberspaceThe term cyberspace means the interdependent network of information technology infrastructures, and includes the Internet, telecommunications networks, computer systems, and embedded processors and controllers in critical industries, and includes the virtual environment of information and interactions between people.
 (5)StakeholdersThe term stakeholders means the private sector, the public sector, cooperatives, civil society, the technical community that develops Internet technologies, standards, implementation, operations, and applications, and other groups that are working to increase Internet access or are impacted by the lack of Internet access in their communities.
	
 1.Short titleThis Act may be cited as the Digital Global Access Policy Act of 2018 or the Digital GAP Act. 2.PurposeThe purpose of this Act is to—
 (1)encourage the efforts of developing countries to improve mobile and fixed access to the Internet in order to catalyze innovation, spur economic growth and job creation, improve health, education, and financial services, reduce poverty and gender inequality, mitigate disasters, and promote democracy and good governance;
 (2)promote build-once policies and approaches and the multi-stakeholder approach to Internet governance; and
 (3)ensure the effective use of United States foreign assistance resources toward that end. 3.FindingsCongress makes the following findings:
 (1)Internet access has been a driver of economic activity around the world. Bringing internet access to the more than 4,000,000,000 people who do not have it could increase global economic output by $6,700,000,000,000 and raise 500,000,000 people out of poverty.
 (2)The number of Internet users has more than tripled from 1,000,000,000 to over 3,000,000,000 since 2005, including 2,000,000,000 living in the developing world, yet more than half of the world’s population remains offline, living without the economic and social benefits of the Internet. By the end of 2016, over 80 percent of households in the developed world had Internet access, compared with just 40 percent of households in developing countries and just 11 percent in the world’s least developed countries. Of the world’s offline population, an estimated 75 percent live in just 20 countries, and rural, female, elderly, illiterate, and low-income populations are being left behind.
 (3)Studies suggest that women are disproportionately affected by a digital gap in developing countries, where there are on average 23 percent fewer women online then men. Bringing an additional 600,000,000 women online could contribute $13,000,000,000 to $18,000,000,000 to annual GDP across 144 developing countries.
 (4)The United States has been a leader in promoting access to an open, interoperable Internet around the world. Recognizing that support for expanded Internet access furthers United States economic and foreign policy interests, including efforts to end extreme global poverty and enabling resilient, democratic societies, the Department of State launched a diplomatic effort called Global Connect.
 (5)Internet access in developing countries is hampered, in part, by a lack of infrastructure and a poor regulatory environment for investment. Build-once policies and approaches, which seek to coordinate public and private sector investments in roads and other critical infrastructure, can reduce the number and scale of excavation and construction activities when installing telecommunications infrastructure in rights-of-way, thereby reducing installation costs for high-speed Internet networks and serving as a development best practice.
			4.Expanding internet access in developing countries
 (a)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and (B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
 (2)BroadbandThe term broadband means an Internet Protocol-based transmission service that enables users to send and receive voice, video, data, graphics, or a combination thereof, using technologies including fiber optic, mobile, satellite, and Wi-Fi.
 (3)Broadband conduitThe term broadband conduit means a conduit for fiber optic cables and other connectivity technologies that support broadband or wireless facilities for broadband service.
 (4)Build-once policies and approachesThe term build-once policies and approaches means policies or practices that encourage the integration of Internet infrastructure into traditional infrastructure projects that minimize the number and scale of excavation and construction activities when installing telecommunications infrastructure in rights-of-way to reduce costs, such as by laying fiber optic cable simultaneously with road construction.
 (5)StakeholdersThe term stakeholders means the private sector, the public sector, cooperatives, civil society, the technical community that develops Internet technologies, standards, implementation, operations, and applications, and other groups that are working to increase Internet access or are impacted by the lack of Internet access in their communities.
 (b)PolicyIt is the policy of the United States to consult, partner, and coordinate with the governments of foreign countries, international organizations, regional economic communities, businesses, civil society, and other stakeholders in a concerted effort to close the digital gap by increasing public and private investments in Internet infrastructure and creating conditions for universal Internet access and usage worldwide by promoting—
 (1)first-time access to fixed or mobile broadband Internet by 2026 for at least 1,500,000,000 people living in urban and rural areas in developing countries;
 (2)Internet deployment and related coordination, capacity building, and build-once policies and approaches in developing countries, including actions to encourage—
 (A)standardization of build-once policies and approaches for the inclusion of broadband conduit in rights-of-way projects that are funded, co-funded, or partially financed by the United States or any international organization that includes the United States as a member, in consultation with telecommunications providers, unless a cost-benefit analysis determines that the cost of such approach outweighs the benefits;
 (B)adoption and integration of build-once policies and approaches into the development and investment strategies of national and local government agencies of developing countries and donor governments and organizations that will enhance coordination with the private sector for road building, pipe laying, major infrastructure projects, and development-related construction such as schools, clinics, and civic buildings; and
 (C)provision of increased financial support by international organizations, including through grants, loans, technical assistance, and partnerships to expand information and communications access and Internet connectivity;
 (3)policy and regulatory approaches that promote a competitive market for investment and innovation in Internet infrastructure and service to encourage first-time, affordable access to the Internet in developing countries, including actions to encourage, as appropriate—
 (A)the integration of universal and gender-equitable Internet access and adoption goals, to be informed by the collection of related gender disaggregated data and research on social norms that often limit women’s and girls’ use of the Internet, into national development plans and United States Government country-level strategies;
 (B)effective, transparent, and efficient spectrum allocation processes and reforms of competition laws that may impede the ability of companies to provide Internet services; and
 (C)efforts to improve procurement processes to help attract and incentivize investment in Internet infrastructure;
 (4)the removal of tax and regulatory barriers to Internet access, as appropriate; (5)the use of the Internet to increase economic growth and trade, including, as appropriate—
 (A)policies and strategies to remove restrictions to e-commerce, cross-border information flows, and competitive marketplaces; and
 (B)entrepreneurship and distance learning enabled by access to technology; (6)the use of the Internet to bolster democracy, government accountability, transparency, gender equity, and human rights, including through the establishment of policies, initiatives, and investments that—
 (A)support the development of national broadband plans or information and communication technologies strategies that are consistent with fundamental civil and political rights, including freedom of expression, religion, belief, assembly, and association;
 (B)expand online access to government information and services to enhance government accountability and service delivery, including for areas in which government may have limited presence;
 (C)advance the principles of responsible Internet governance, including commitments to maintain open access; and
 (D)support expression of free speech and enable political organizing and activism in support of human rights and democracy through activities that expand access to independent sources of news and information and safeguard human rights and fundamental freedoms online, in compliance with international human rights standards;
 (7)programs and mechanisms that actively promote and advance access to and adoption of Internet and other information and communications technologies by women, people with disabilities, minorities, low-income and marginalized groups, and underserved populations, such as programs that address social norms and barriers to women’s active participation in the digital economy or Internet policymaking;
 (8)mechanisms for public and private financing of rural broadband connectivity and digital inclusion; (9)public Internet access facilities and Wi-Fi networks in places such as libraries, government buildings, community centers, and schools;
 (10)the creation and support of research and educational networks; (11)cybersecurity, data protection, and privacy, including international use of the latest version of the National Institute of Standards and Technology Framework for Improving Critical Infrastructure Cybersecurity; and
 (12)interagency coordination and cooperation across all executive branch agencies regarding the promotion of Internet initiatives as a part of United States foreign policy.
 (c)Department of StateThe Secretary of State, in coordination with other agencies, multilateral institutions, foreign countries, and stakeholders, shall advance the policy articulated in this Act and promote expanded Internet connectivity worldwide, as appropriate, by—
 (1)encouraging foreign countries to prioritize Internet connectivity in development plans; (2)promoting the formation of region-specific multi-sector working groups to ensure technical and regulatory best practices; and
 (3)encouraging the development of digital literacy programs in developing countries. (d)USAIDThe Administrator of the United States Agency for International Development (USAID) should advance the policy articulated in this Act and support expanded Internet connectivity worldwide, as appropriate, by—
 (1)supporting efforts to expand Internet infrastructure and improve digital literacy, and other appropriate measures to improve Internet connectivity and usage, in close coordination with the Secretary of State;
 (2)encouraging public and private investment in Internet infrastructure and services of developing countries;
 (3)integrating efforts to expand Internet access, develop appropriate, sustainable, and gender-equitable technologies, and enhance digital literacy and the availability of relevant local content across development sectors, such as USAID health, education, agriculture, and economic development programs;
 (4)expanding the utilization of information and communications technologies in humanitarian aid and disaster relief responses and United States operations involving reconstruction and stabilization to improve donor coordination, reduce duplication and waste, capture and share lessons learned, and augment disaster preparedness and risk mitigation strategies;
 (5)establishing and promoting guidelines for the protection of personal information of individuals served by humanitarian, disaster, and development programs directly through the United States Government, and through contracts funded by the United States Government and by international organizations; and
 (6)establishing programs that directly address and seek to close gaps in access, adoption, and use of the Internet and other information and communications technologies by women, minorities, and other marginalized groups.
 (e)Peace corpsSection 3 of the Peace Corps Act (22 U.S.C. 2502) is amended— (1)by redesignating subsection (h) as subsection (e); and
 (2)by adding at the end the following:  (f)It is the sense of Congress that access to the Internet can transform agriculture, community economic development, education, environment, health, and youth development, which are the sectors in which Peace Corps develops positions for volunteers.
 (g)In giving attention to the programs, projects, training, and other activities referred to in subsection (f), the Peace Corps should develop positions for volunteers that include leveraging the Internet, as appropriate, for development, education, and social and economic mobility..
 (f)Leveraging international supportIn pursuing the policy described in this Act, the President should direct United States representatives to appropriate international bodies to use the influence of the United States, consistent with the broad development goals of the United States, to advocate that each such body—
 (1)commit to increase efforts and coordination to promote affordable, open, and gender-equitable Internet access, in partnership with stakeholders and consistent with host countries’ absorptive capacity;
 (2)integrate affordable and gender-equitable Internet access data into existing economic and business assessments, evaluations, and indexes such as the Millennium Challenge Corporation constraints analysis, the Doing Business reports, International Monetary Fund Article IV assessments and country reports, and the Affordability Drivers Index;
 (3)standardize the inclusion of broadband conduit as part of highway or comparable construction projects in developing countries, in consultation with telecommunications providers, unless—
 (A)such inclusion would create an undue burden; (B)such inclusion is not necessary based on the availability of existing broadband infrastructure; or
 (C)a cost-benefit analysis determines that the cost of such inclusion outweighs the benefits; (4)provide technical assistance to the regulatory authorities in developing countries to remove unnecessary barriers to investment and develop regulations to support market growth and development;
 (5)utilize clear, accountable, and metric-based targets, including targets with gender-disaggregated data, to measure the effectiveness of efforts to promote Internet access; and
 (6)promote and protect human rights online, such as the freedoms of expression, religion, belief, assembly, and association, through resolutions, public statements, projects, and initiatives, and advocating that member states of such bodies are held accountable for violations.
 (g)Reporting requirement on implementation effortsNot later than one year after the date of the enactment of this Act, the President shall submit a report to the appropriate congressional committees on efforts to implement the policy described in this Act and, to the extent practicable, describe efforts by the United States Government to—
 (1)provide technical and regulatory assistance to promote Internet access in developing countries; (2)strengthen and support development of regulations that incentivize market growth that contributes to increased Internet access in developing countries;
 (3)encourage public and private investment in Internet infrastructure, including broadband networks and services, in developing countries;
 (4)increase gender-equitable Internet access and close gender gaps in Internet and other information and communications technology adoption and use, especially in countries where social norms limit such adoption and use by women and girls, and otherwise encourage or support Internet deployment, competition, and adoption; and
 (5)conduct outreach and explore partnership opportunities with the private sector on activities that advance the policy described in this Act.October 5, 2018Reported with an amendment